UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4643
MARGARET N. SMITH,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Northern District of West Virginia, at Wheeling.
               W. Craig Broadwater, District Judge.
                             (CR-00-16)

                      Submitted: March 6, 2001

                      Decided: April 16, 2001

    Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed in part and dismissed in part by unpublished per curiam
opinion.


                            COUNSEL

Jay Thornton McCamic, MCCAMIC & MCCAMIC, Wheeling, West
Virginia, for Appellant. Melvin W. Kahle, Jr., United States Attorney,
Lisa Grimes Johnston, Assistant United States Attorney, Wheeling,
West Virginia, for Appellee.
2                       UNITED STATES v. SMITH
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

  Margaret N. Smith appeals the sentence of imprisonment for one
year and one day imposed after her guilty plea to embezzlement, 18
U.S.C.A. § 656 (West 2000). She contends that the district court
abused its discretion in denying her motion to continue sentencing for
one year and failed to recognize its authority to depart downward for
extraordinary rehabilitation. We affirm in part and dismiss in part.

   Smith embezzled money from her employer for five years. After
her guilty plea, she moved to continue sentencing for one year so that
she could have more time to attend college, do charitable work, get
another job, and generally qualify herself for a downward departure
based on rehabilitation. At the same time, she moved for a downward
departure based on extraordinary remorse and rehabilitation. The dis-
trict court denied Smith’s motion to continue sentencing and, after
hearing Smith’s evidence in support of a departure, decided not to
depart because her efforts at rehabilitation were not extraordinary.

   The district court’s decision to deny a continuance is reviewed for
abuse of discretion. United States v. Speed, 53 F.3d 643, 644 (4th Cir.
1995). Fed. R. Crim. P. 32(a) provides that the "sentence should be
imposed without unnecessary delay" after the presentence report is
submitted to the district court. The Rule further provides that the time
limits prescribed in subsection (b)(6) "may be either shortened or
lengthened for good cause." Fed. R. Crim. P. 32(a).

   Under some circumstances, denial of a continuance of sentencing
may be an abuse of discretion that warrants resentencing. However,
the defendant must demonstrate substantial impairment of his oppor-
tunity to secure a fair sentence. United States v. Booth, 996 F.2d
1395, 1397-98 (2d Cir. 1993).
                        UNITED STATES v. SMITH                          3
   We find that Smith did not suffer any impairment of her opportu-
nity to secure a fair sentence, and that the denial of a year’s continu-
ance was not an abuse of discretion. Smith’s case is distinguishable
from United States v. Flowers, 983 F. Supp. 159 (E.D.N.Y. 1997), in
which the district court granted a one-year delay in sentencing for a
first-time drug offender whose involvement in the drug offense was
limited to one instance where she acted as a courier, who faced a lon-
ger sentence than Smith, and who had a small child. Moreover,
Smith’s situation is different from that of a defendant who can assist
the government in an investigation of other illegal conduct. In such
cases, delay in sentencing is primarily for the benefit of law enforce-
ment authorities.

   A sentencing court’s decision not to depart is not reviewable unless
the court’s decision not to depart is based on a mistaken view that it
lacks the authority to depart. United States v. Edwards, 188 F.3d 230,
238 (4th Cir. 1999); United States v. Bayerle, 898 F.2d 28, 31 (4th
Cir. 1990). Review is not available if the district court decides that the
facts and circumstances of the case do not warrant departure. United
States v. Brock, 108 F.3d 31, 33 (4th Cir. 1997).

   We have previously held that a sentencing court may depart based
on a defendant’s rehabilitative efforts. Brock, 108 F.3d at 35. Brock
was discussed at Smith’s sentencing, leaving no doubt that the district
court’s decision in this case was not based on any misunderstanding
of its legal authority to depart for extraordinary rehabilitation. Bayerle
holds only that the district court must understand its general legal
authority to depart on a specific ground when the facts and circum-
stances presented in the case at hand warrant departure. Bayerle does
not require review of a decision not to depart when the district court
merely expresses some uncertainty as to whether the facts and cir-
cumstances warrant departure in a particular case. In this case,
because the district court understood its legal authority to depart for
post-offense rehabilitation and decided that Smith’s rehabilitation did
not justify a departure, we lack jurisdiction to review the court’s deci-
sion.

   We therefore affirm the district court’s denial of the motion to con-
tinue sentencing. We dismiss that portion of the appeal which chal-
lenges the district court’s decision not to depart as error based on a
4                     UNITED STATES v. SMITH
failure to understand its authority to depart. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                      AFFIRMED IN PART, DISMISSED IN PART